Citation Nr: 1128634	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-40 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating in excess of zero percent for gynecomastia.  

2.  Entitlement to an initial rating in excess of 70 percent for panic disorder (without agoraphobia) and dysthymia.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant (the Veteran) had active service from March 1977 to April 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2008, and again in August 2009, the Board remanded this claim for additional evidentiary development.  It has since been returned to the Board for further appellate action.

In addition to remanding the claim listed above, in September 2008 the Board also reopened claims seeking service connection for a psychiatric disorder and a stuttering disorder, and remanded the reopened claims, as well as a claim for an increased rating for hypertension.  In August 2009, the Board denied the rating claim for hypertension, and again remanded the claims involving gynecomastia (rating issue), stuttering (service connection issue), and a psychiatric disorder (service connection issue).  In a March 2011 rating decision, the RO granted service connection for panic disorder without agoraphobia, and dysthymia, associated with gynecomastia.  That appeal is considered resolved.  However, the Veteran has disagreed with the 70 percent rating initial rating assigned for the service-connected psychiatric disorder, and that matter will be addressed in the remand below.

The issues of entitlement to an initial rating in excess of 70 percent for panic disorder (without agoraphobia) and dysthymia and entitlement to a TDIU are addressed in the REMAND below and are therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  For the entire period of this appeal, the Veteran's gynecomastia has been manifested by tender skin in the area of the breasts, but no neurological impairment, no urinary or gynecological impairment, asymptomatic liposuction scars, and no limitation of function.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent disability rating for gynecomastia, but no higher, are met for the entire period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.116 (Diagnostic Code 7628), 4.118 (Diagnostic Codes 7800-7806, 7819) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance when VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

In this case, the January 2005 decision on appeal did not arise from an application for benefits, but, in accordance with 38 C.F.R. § 3.157(b), from a VA examination ordered in response to the Veteran's claim for an increased rating for hypertension.  Nevertheless, in an April 2005 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate an increased rating for gynecomastia, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A March 2006 letter included provisions for disability ratings and for the effective date of the claim.  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post- service VA and private treatment records, and the Veteran's written assertions regarding his claim.

In addition, the Veteran was afforded VA skin examination in October 2009.  This examination was adequate because it was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting findings and diagnoses were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While such substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's August 2009 remand instructions by arranging for the Veteran to undergo a VA skin disorders examination to determine the current severity of the service-connected gynecomastia.  The examiner reviewed the pertinent medical history and the Veteran's assertions.  All indicated studies were undertaken, including a neurological evaluation and testing for Kennedy's disease, which was negative.  Although the examiner concluded that the request for a skin disorders examination was not appropriate, as gynecomastia is not a skin disorder, she made pertinent findings for the skin as requested.  

Analysis of Rating Gynecomastia

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  When the schedule does not provide a zero percent evaluation for in a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Because evaluation of scar residuals entails consideration of resulting limitation of motion/function, it should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In the March 2004 rating decision, the RO granted service connection and assigned an initial noncompensable rating for bilateral gynecomastia, pursuant to Diagnostic Code 7628-7819, effective September 24, 2003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

The January 2005 rating decision on appeal denied an increase in the 0 percent disability rating for the service-connected gynecomastia.  

Under Diagnostic Code 7628, benign neoplasms of the gynecological system or breast should be evaluated based upon the impairment in the function of the urinary or gynecological systems, or skin.  See 38 C.F.R. § 4.116, Diagnostic Code 7628.  In other words, gynecomastia is either rated as an impairment of the urinary system, the gynecological system, or is rated as a skin disorder.  Since gynecological impairment is not applicable to this Veteran, and there is no clinical evidence or assertion of any urinary system impairment, the Veteran's gynecomastia must be rated as a skin disorder.

Under Diagnostic Code 7819, benign skin neoplasms are rated in accordance with scaring or dermatitis.   

The Board notes that the criteria used to evaluate scars were revised during this claim.  In VAOPGCPREC 3-2000 (April 2003), VA's General Counsel held that when a provision of the VA rating schedule is amended while a claim for an increased rating under that provision is pending, a determination as to whether the intervening change is more favorable to the Veteran should be made.  If the amendment is more favorable, that provision should be applied to rate the disability for periods from and after the effective date of the regulatory change; and the prior regulation should be applied to rate the Veteran's disability for periods preceding the effective date of the regulatory change.  The effective date of a liberalizing law or VA issue is no earlier than the effective date of the change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

The current Diagnostic Code 7805 applies to other defects of scars that have been evaluated under the other diagnostic codes for scars; the code applied to be determined based on the type of impairment.  The prior version simply referred to limitation of function of the affected part, and made no reference to the other scar codes.  In this case, there is no fundamental difference between the versions, and there is no basis to assign a compensable rating under this code.  Specifically, the October 2009 examiner found that there was no functional loss resulting from the gynecomastia and no evidence of current gynecomastia.  On examination in November 2004, the condition was found to only cause impairment regarding the Veteran's body shape, in that his breasts were enlarged.  

Turning to other potentially applicable codes, all versions of Diagnostic Code 7800 pertinent to this claim require involvement of the head, face, or neck, which is not at issue here.  All versions of Diagnostic Code 7801 require involvement of at least 12 square inches (77 sq. cm), which is not the case here.  The Veteran underwent liposuction in November 2005 and May 2006.  A September 2006 plastics outpatient note reveals that the liposuction incision scars were well healed with no swelling or palpable masses.  The October 2009 examiner found that there is no apparent scarring.  

All versions of Diagnostic Code 7802 require involvement of an area or areas of 144 square inches (1 sq ft.) (929 sq. cm.), which is not the case here.  

The current version of the rating schedule does not include Diagnostic Code 7803.  The version in effect prior to October 23, 2008 applies to scars that are unstable.  However, the October 2009 examiner described no scarring and no skin break down.  The report of VA examination in September 2006 reveals no nodules, indentations, redness, drainage, or abnormalities of the skin.  

Effective August 30, 2002, and prior to October 23, 2008, Diagnostic Code 7804 applied to scars that are superficial and painful on examination.  A single 10 percent rating was available.  Note (1) provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that, in this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation.  

Under the version of the rating schedule in effect since October 23, 2008, a 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is contemplated by three or four scars that are unstable or painful, and a 30 percent rating is called for with five or more scars that are unstable or painful.  Note (1) of his code states that an unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  

Note (2) indicates that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) dictates that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code where appropriate.  

In the Veteran's case, while the October 2009 examiner found no residual scarring, and previous examinations have found the Veteran's liposuction scars to be asymptomatic, the Veteran has consistently complained of general tenderness of the skin in the area of the breasts.  A January 2007 endocrinology consult reveals the Veteran's complaint that the skin on his chest is tender to the touch.  Resolving reasonable doubt in the Veteran's favor on the question of whether the skin on his chest is tender enough to be analogous to a tender scar, the Board finds that this is the equivalent of painful scarring of each breast, and therefore two painful scars.  A rating in excess of 10 percent is not available under the code in effect prior to October 23, 2008.  Moreover, a rating in excess of 10 percent is not warranted since October 23, 2008, as there is not the equivalent of three or four painful scars.  

The Board has considered Diagnostic Code 7806, which rates dermatitis or eczema; however, the Board finds that this code is not appropriate to rate the Veteran's gynecomastia.  Diagnostic Code 7806 is focused on infections or diseases of the skin and considers such factors as systemic therapy or other immunosuppressive drugs, in addition to percentage of exposed skin.  The October 2009 examiner noted that gynecomastia is not a skin disorder per se.  Although in this case, the disorder has caused skin symptomatology, it has not caused the type of symptomatology described under Diagnostic Code 7806.

As the Veteran's service-connected gynecomastia residuals have required two surgical procedures, the Board has also explored the possibility of whether there are separately ratable disabilities.  Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010); Fanning v. Brown, 4 Vet. App. 225 (1993).

In this case, the October 2009 examiner described no functional loss and no evidence of current gynecomastia.  She also found that the Veteran's multiple neurological complaints were not related to gynecomastia, but were likely psychological in nature.  This finding was supported by cited neurological and EMG consultations, which were essentially normal.  As such, the Board finds that there is no separately ratable disability associated with the gynecomastia.  

In sum, the Veteran's service-connected gynecomastia is manifested by the equivalent of two painful scars.  Such symptomatology is entirely contemplated by the 10 percent disability rating assigned in this decision.  The criteria for a higher rating are not met.  

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2010), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the impairment and symptoms associated with the service-connected gynecomastia.  The scar rating criteria specifically provide for ratings based on the presence of painful skin, which is the Veteran's principal complaint.  Because the schedular rating criteria are adequate to rate the Veteran's service-connected gynecomastia, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 

In sum, the Board finds that a 10 percent disability rating is warranted for 

gynecomastia for the entire period of claim.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 


ORDER

A 10 percent disability rating, but not higher, for gynecomastia is granted, subject to the rules and regulations governing the payment of VA monetary benefits.


REMAND

Service connection was granted for panic disorder without agoraphobia, dysthymia, associated with gynecomastia in a March 2011 rating decision, with a 70 percent initial rating assigned effective January 17, 2006.  In correspondence received in April 2011, the Veteran expressed his disagreement with the 70 percent rating, and asserted his entitlement to a TDIU.  The record does not reflect that a statement of the case has been issued by the RO or that the Veteran has indicated a desire to terminate his appeal.

Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to the agency of original jurisdiction (AOJ) to direct that a statement of the case be issued.  See 38 C.F.R. §19.9(c)(2010); Manlincon v. West, 12 Vet. App. 238 (1999).

Moreover, where there is evidence of unemployability raised by the record during a rating appeal period, TDIU is an element of an initial rating or increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Accordingly, the issues of entitlement to an initial rating in excess of 70 percent for panic disorder (without agoraphobia) and dysthymia and entitlement to a TDIU REMANDED for the following action:

Issue a statement of the case pertaining to the matters of entitlement to an initial rating in excess of 70 percent for panic disorder without agoraphobia, dysthymia, associated with gynecomastia, and entitlement to a TDIU, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


